Case: 3:19-cv-00227-WHR-PBS Doc #: 112 Filed: 08/13/21 Page: 1 of 2 PAGEID #: 766




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

  RICHARD SIMKINS, Ill,
                 Plaintiff,
          v.                                    Case No. 3: 19-cv-227

  CHRISTOPHER MclNTOSH, et                      JUDGE WALTER H. RICE
  al.,
                 Defendants.




          DECISION AND ENTRY SUSTAINING DEFENDANT EMCARE'S
          UNOPPOSED MOTION FOR JUDGMENT ON THE PLEADINGS
          (DOC. #108}




         On April 12, 2021, Defendant EmCare filed a Motion for Judgment on the

 Pleadings, arguing that because all claims against its employee, Dr. Christopher

 McIntosh, had been dismissed for failure to timely perfect service of process, the

 vicarious-liability claims against EmCare must be dismissed as well. Doc. #108

 (relying on Nat'! Union Fire Ins. Co. v. Wuerth, 122 Ohio St. 3d 594 {2009}).

         On May 12, 2021, United States Magistrate Judge Stephanie Bowman

 issued an Order to Show Cause, Doc. #109, giving Plaintiff until June 7, 2021, to

 show cause in writing why the motion should not be construed as unopposed and

 be granted for the reasons stated therein.

         Plaintiff has failed to respond to the Order within the time allotted. The

 Court agrees that, because all claims against Dr. McIntosh have been dismissed,
Case: 3:19-cv-00227-WHR-PBS Doc #: 112 Filed: 08/13/21 Page: 2 of 2 PAGEID #: 767




 there are no viable remaining claims against his employer, EmCare. Accordingly,

 the Court SUSTAINS Defendant EmCare's Motion for Judgment on the Pleadings,

 Doc. #108, and DISMISSES WITH PREJUDICE all claims asserted against it.




 Date: August 12, 2021
                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE




                                        2
